                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

EDDIE MORENO,

      Plaintiff,

v.                                          Case No. 8:20-cv-3100-TPB-AAS

AIR TECH SERVICES OF
PASCO, INC.,

      Defendant.
______________________________________/

                   REPORT AND RECOMMENDATION

      The parties jointly request that the court approve their proposed

settlement of the Fair Labor Standards Act (FLSA) claims and dismiss this

case with prejudice. (Doc. 21). After having a hearing on the parties’ motion,

the undersigned recommends the joint motion be GRANTED. At the hearing,

the parties stated the parties do not anticipate objecting to this report and will

likely file notices waiving the fourteen-day objection period so that an order

may be entered and the case may be closed without further delay.

      Eddie Moreno sued Air Tech Services of Pasco, Inc. (Air Tech) and

requested the recovery of overtime wages in connection with his employment.

(Doc. 1). To resolve the litigation, the parties agreed to a settlement, which

they submitted for review. (Doc. 21, Ex. 1). Within the proposed settlement

                                        1
agreement, Air Services agrees to pay to Mr. Moreno negotiated sums

representing back overtime wages ($900.00) and liquidated damages ($900.00),

and to pay to Mr. Moreno counsel a separately negotiated sum for attorneys’

fees and costs in the amount of $4,500.00 (Id. at pp. 2–3).

      In the Eleventh Circuit, the settlement must be approved by the district

court who determines whether the settlement agreement constitutes a fair and

reasonable resolution of a bona fide dispute over FLSA provisions. Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982). In discovery,

Mr. Moreno received time records and pay stubs that determined Mr. Moreno’s

initial calculations of wages due under FLSA were inaccurate. 1 Thus, assisted

by counsel, Mr. Moreno and Air Tech agreed to the presented settlement.

Based on the representations by the parties in the motion and at the hearing,

the undersigned finds the settlement agreement constitutes a fair and

reasonable resolution of this dispute.

      Within the parties’ joint motion, Mr. Moreno will receive $200.00 in

exchange for mutual general release of claims. (Doc. 21, ¶ 6). At the hearing,

Air Tech explained that the $200.00 comes from a confidentiality agreement


1In the court interrogatories, Mr. Moreno requested $19,820 in overtime wages. (Doc.
16). However, that number stemmed from the wrong date range as clarified by
counsel at the hearing. Although never specifically stated, Mr. Moreno’s requested
overtime wages would have been around $9,000 using the correct date range. But,
according to plaintiff’s counsel’s representations at the hearing, discovery proved that
initial demand to be too large as well.
                                            2
signed by both parties. As with the settlement agreement, both parties had the

advice and expertise of counsel.

      Thus, it is RECOMMENDED that:

      1.    The parties’ Joint Motion for Approval of Settlement Agreement

            (Doc. 21) be GRANTED.

      2.    The settlement agreement (Doc. 21, Ex. 1) be accepted, adopted,

            and approved by the court, and the parties be ordered to comply

            with the terms of the settlement agreements.

      3.    This action be DISMISSED WITH PREJUDICE.

      4.    The Clerk be directed to terminate all pending deadlines and to

            close the case.

      ENTERED in Tampa, Florida on June 8, 2021.




                                      3
                           NOTICE TO PARTIES

      The parties have fourteen days from the date they are served a copy of

this report to file written objections to this report’s proposed findings and

recommendations or to seek an extension of the fourteen-day deadline to file

written objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party’s failure to

object timely in accordance with 28 U.S.C. § 636(b)(1) waives that party’s right

to challenge on appeal the district court’s order adopting this report’s

unobjected-to factual findings and legal conclusions. 11th Cir. R. 3-1.




                                       4
